t c memo united_states tax_court carol anderson petitioner v commissioner of internal revenue respondent docket no filed date carol anderson pro_se reginald r corlew for respondent memorandum opinion dinan special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years in issue all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioner's federal income taxes for and in the amounts of dollar_figure and dollar_figure respectively and accuracy-related_penalties pursuant to sec_6662 in the amounts of dollar_figure and dollar_figure respectively after concessions by petitioner the issues remaining for decision are whether petitioner is entitled to dependency_exemption deductions for her two nieces and two nephews for whether petitioner is entitled to claim head_of_household filing_status for whether petitioner is entitled to child care credits for and whether petitioner is entitled to business_expense deductions for in excess of the amount allowed by respondent whether petitioner is liable for self-employment_tax for whether petitioner is entitled to a medical_expense_deduction for and whether petitioner is liable for the sec_6662 accuracy-related_penalties for and some of the facts have been stipulated and are so found the stipulations of fact and attached exhibits are incorporated herein by this reference petitioner resided in miami florida on the date the petition was filed in this case petitioner works as a claims processor for ryder truck rental in its warranty department during january and february petitioner concedes that she received and failed to report interest_income in the amount of dollar_figure and dividend income in the amount of dollar_figure for the taxable_year petitioner also had a second part-time job promoting credit cards at shopping malls and college campuses petitioner and her husband morris richard anderson mr anderson were married on date marital difficulties arose and mr anderson vacated the marital residence in and never returned they are not legally_separated or divorced petitioner has a daughter morcie anderson who was born in date petitioner's sister-in-law was a drug addict who was in and out of drug rehabilitation programs during from date until date petitioner's two nieces shannon givens and timpest givens and two nephews benjamin givens and daniel wilcher stayed at petitioner's home the first issue for decision is whether petitioner is entitled to dependency_exemption deductions for her two nieces and two nephews for petitioner claimed dependency_exemption deductions for shannon timpest benjamin and daniel on her return respondent disallowed the claimed deductions in the statutory_notice_of_deficiency respondent's determinations in the statutory_notice_of_deficiency are presumed to be correct and petitioner bears the burden of proving otherwise rule a 290_us_111 in deciding whether this burden is satisfied the court is not bound to accept petitioner's self- serving unverified and undocumented testimony 338_f2d_602 9th cir affg 41_tc_593 99_tc_202 87_tc_74 65_tc_87 affd per curiam 540_f2d_821 5th cir taxpayers are required to substantiate amounts claimed as deductions credits etc by maintaining the records needed to establish such entitlement sec_6001 sec_1_6001-1 income_tax regs an individual taxpayer is allowed as a deduction in computing taxable_income an additional exemption for each dependent as defined in sec_152 sec_151 a dependent is generally defined as an individual who receives over half of his support from the taxpayer in the calendar_year in which the taxpayer's taxable_year begins sec_152 individuals listed under this general definition include among others an individual who is a son or daughter of a brother or sister of the taxpayer sec_152 respondent argues that petitioner failed to meet the support requirements of sec_152 we agree petitioner presented no records to establish that she provided more than half of her nieces' and nephews' support during she has not convinced us that the children were not supported by public assistance payments received by their mother or amounts received from their father petitioner's brother in the absence of any corroborating evidence we find that petitioner has not proved that she provided more than half of the support for her nieces and nephews during accordingly we hold that petitioner is not entitled to dependency_exemption deductions for for her two nieces and two nephews the second issue for decision is whether petitioner is entitled to claim head_of_household filing_status for in the statutory_notice_of_deficiency respondent determined that petitioner's proper filing_status for is married filing separate head_of_household is defined in pertinent part as an unmarried taxpayer who maintains a household which constitutes for more than one half of the taxable_year the principal_place_of_abode of a son daughter or other qualifying_individual if the taxpayer is entitled to a dependency_exemption deduction for such individual under sec_151 sec_2 we hold that petitioner may not claim head_of_household status because as we have held above she is not entitled to deductions for her nieces and nephews under sec_151 and thus does not meet the definition of head_of_household respondent's determination on this issue is sustained the third issue for decision is whether petitioner is entitled to child care credits for and petitioner claimed credits on her and returns in the amounts of dollar_figure and dollar_figure respectively respondent disallowed the claimed credits on the ground that petitioner did not establish that the amounts claimed were paid for child care expenses sec_21 generally allows a credit to any individual who maintains a household that includes as a member one or more qualifying individuals and pays employment-related_expenses the allowable credit is generally based upon employment-related_expenses that are paid to enable the taxpayer to be gainfully_employed including expenses paid for the care of a qualifying_individual sec_21 on her and returns petitioner claimed that she paid dollar_figure each year to a care provider by the name of mary jones however petitioner testified at trial that the care provider's name was ella kennedy and she paid her dollar_figure per week to care for her nephew daniel during and her daughter morcie during we are entirely unpersuaded by petitioner's testimony which is not supported by any credible_evidence the alleged payments would account for only dollar_figure of expenses per year if made over an entire year and neither daniel nor morcie was under petitioner's care for an entire year we find that petitioner has failed to prove that the amounts claimed were paid for child care expenses we hold that petitioner is not entitled to child care credits for and the fourth issue for decision is whether petitioner is entitled to business_expense deductions for in excess of the amount allowed by respondent petitioner claimed schedule c business_expenses on her return in the total amount of dollar_figure in the statutory_notice_of_deficiency respondent disallowed dollar_figure of the claimed expenses sec_162 allows a deduction for the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business in the event that a taxpayer establishes that she has paid a deductible expense but is unable to substantiate the precise amount of the expense we may estimate the amount of the deductible expense 39_f2d_540 2d cir in order to make such an estimate the taxpayer must present evidence sufficient to provide some rational basis upon which an estimate may be made 85_tc_731 based on the record we find that petitioner has failed to substantiate the business_expense deductions claimed on her return in connection with her promotion activities further she has not provided the court with any evidence that would allow us to make an estimate of her deductible business_expenses under the cohan_rule therefore we hold that she is not entitled to business_expense deductions for in excess of the amount allowed by respondent the fifth issue for decision is whether petitioner is liable for self-employment_tax for after accounting for her allowed deductions petitioner realized net_income in the amount of dollar_figure from her promotion activities respondent determined that such amount is subject_to self-employment_tax sec_1401 imposes a tax on self-employment_income for old-age survivors and disability insurance an additional tax for hospital insurance is imposed on self-employment_income pursuant to sec_1401 self-employment_income is defined as the net_earnings_from_self-employment derived by an individual during any taxable_year sec_1402 the phrase net_earnings_from_self-employment is in turn defined as gross_income derived by an individual from any trade_or_business carried on by such individual less any attributable deductions sec_1402 based on the record we find that petitioner has not established that her promotion activities do not constitute a trade_or_business carried on by her in her individual capacity she presented no reliable evidence that she is properly treated as an employee of another person with respect to her promotion activities accordingly we hold that petitioner is liable for self-employment_tax as determined by respondent the sixth issue for decision is whether petitioner is entitled to a medical_expense_deduction for petitioner claimed a medical_expense_deduction in the amount of dollar_figure on her return in the statutory_notice_of_deficiency respondent disallowed the claimed deduction sec_213 allows as a deduction the expenses paid during the taxable_year not_compensated_for_by_insurance_or_otherwise for medical_care of the taxpayer the deduction is limited to expenses paid during the taxable_year which exceed percent of the taxpayer's adjusted_gross_income petitioner's adjusted_gross_income limitation on her deduction for medical_expenses is dollar_figure petitioner admitted at trial that the amount of her medical_expenses was overstated by dollar_figure due to a clerical_error she maintains however that she paid out-of-pocket medical_expenses of between dollar_figure and dollar_figure during for her prenatal and postnatal care which were not covered by her medical insurance through her job at ryder truck rental however she did not obtain any records which show what portions of her medical_expenses were paid_by her insurance and herself we find that petitioner has failed to meet her burden_of_proof with regard to her medical_expenses rule a respondent's determination is sustained on this issue the seventh issue for decision is whether petitioner is liable for the sec_6662 accuracy-related_penalties for and respondent's determinations of negligence are presumed to be correct and petitioner bears the burden of proving that the penalties do not apply rule a welch v helvering u s pincite 58_tc_757 sec_6662 imposes a 20-percent penalty on the portion of the underpayment attributable to any one of various factors one of which is negligence or disregard of rules or regulations sec_6662 respondent determined that petitioner is liable for the accuracy-related_penalty imposed by sec_6662 for her underpayments of taxes in and and that such underpayments were due to negligence or disregard of rules or regulations negligence includes a failure to make a reasonable attempt to comply with the provisions of the internal revenue laws or to exercise ordinary and reasonable care in the preparation of a tax_return sec_6662 sec_1_6662-3 income_tax regs disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 sec_1_6662-3 income_tax regs sec_6664 however provides that the penalty under sec_6662 shall not apply to any portion of an underpayment if it is shown that there was reasonable_cause for the taxpayer's position with respect to that portion and that the taxpayer acted in good_faith with respect to that portion the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer's effort to assess her proper tax_liability for the year id based on the record we find that petitioner has not proved that her underpayments were due to reasonable_cause or that she acted in good_faith accordingly we hold that petitioner is liable for the sec_6662 accuracy-related_penalties as determined by respondent to reflect the foregoing decision will be entered for respondent
